UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-01728 NICHOLAS FUND, INC. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 03/31/2011 Date of Reporting Period: 06/30/2010 Item 1. Schedule of Investments. NICHOLAS FUND, INC. SCHEDULE OF INVESTMENTS (UNAUDITED) AS OF 6/30/2010 VALUE COMMON STOCKS - 97.12% Consumer Discretionary - Durables & Apparel - 0.87% 550,000 Mattel, Inc. $ 11,638,000 Consumer Discretionary - Media - 0.56% 175,300 Morningstar, Inc. * 7,453,756 Consumer Discretionary - Retail - 10.12% 818,600 Aaron's, Inc. 13,973,502 359,400 Jos. A. Bank Clothiers, Inc. * 19,404,006 650,000 Kohl's Corporation * 30,875,000 400,000 LKQ Corporation * 7,712,000 942,476 O'Reilly Automotive, Inc. * 44,824,158 636,160 Penske Automotive Group, Inc. 7,226,778 1,130,886 Sally Beauty Company, Inc. * 9,273,265 55,300 Signet Jewelers Limited * 1,520,750 134,809,459 Consumer Discretionary - Services - 2.14% 1,022,255 DineEquity, Inc. 28,541,360 Consumer Staples - Food & Staple Retail - 2.91% 1,450,000 Walgreen Co. 38,715,000 Consumer Staples - Food, Beverage & Tobacco - 5.24% 200,000 Altria Group, Inc. 4,008,000 800,000 Philip Morris International Inc. 36,672,000 530,000 Ralcorp Holdings, Inc. * 29,044,000 69,724,000 Energy - 14.09% 400,000 Apache Corporation 33,676,000 724,939 Bristow Group Inc. * 21,313,207 931,300 Inergy, L.P. * 36,851,541 230,000 Kayne Anderson Energy Development Company 3,489,100 700,000 Kayne Anderson Energy Total Return Fund, Inc. 16,793,000 700,000 Kayne Anderson MLP Investment Company 18,319,000 1,011,245 Kinder Morgan Management, LLC * 57,226,369 187,668,217 Financials - Diversified - 6.19% 900,000 Affiliated Managers Group, Inc. * 54,693,000 525,000 Duff & Phelps Corporation - Class A 6,630,750 1,084,785 Leucadia National Corporation 21,164,155 82,487,905 Financials - Insurance - 2.65% 900,000 Loews Corporation 29,979,000 200,000 W.R. Berkley Corporation 5,292,000 35,271,000 Financials - Real Estate - 0.72% 1,520,950 Cohen & Steers Quality Income Realty Fund, Inc. 9,627,614 Health Care - Equipment - 4.77% 400,000 Beckman Coulter, Inc. 24,116,000 507,500 Covidien plc 20,391,350 525,000 St. Jude Medical, Inc. * 18,947,250 63,454,600 Health Care - Pharmaceuticals & Biotechnology - 10.40% 850,000 Gilead Sciences, Inc. * 29,138,000 325,400 Mettler-Toledo International Inc. * 36,324,402 550,000 Teva Pharmaceutical Industries Ltd. 28,594,500 905,688 Thermo Fisher Scientific Inc. * 44,423,996 138,480,898 Health Care - Services - 4.48% 590,000 DaVita, Inc. * 36,839,600 920,000 VCA Antech, Inc. * 22,779,200 59,618,800 Industrials - Capital Goods - 12.20% 1,120,400 AECOM Technology Corporation * 25,836,424 400,000 Fastenal Company 20,076,000 Page 1 1,783,300 Oshkosh Corporation * 55,567,628 425,000 W.W. Grainger, Inc. 42,266,250 733,695 Woodward Governor Company 18,731,233 162,477,535 Industrials - Commercial Services & Supplies - 4.53% 756,500 Copart, Inc. * 27,090,265 580,202 Healthcare Services Group, Inc. 10,994,828 750,000 Republic Services, Inc. 22,297,500 60,382,593 Industrials - Transportation - 1.58% 550,000 Kirby Corporation * 21,037,500 Information Technology - Semiconductors & Semiconductor Equipment - 0.62% 300,000 Microchip Technology Incorporated 8,322,000 Information Technology - Software & Services - 6.39% 785,000 Fiserv, Inc. * 35,843,100 600,000 Hewitt Associates, Inc. * 20,676,000 250,000 Paychex, Inc. 6,492,500 608,800 Solera Holdings, Inc. 22,038,560 85,050,160 Materials - 6.50% 200,000 Air Products and Chemicals, Inc. 12,962,000 350,000 AptarGroup, Inc. 13,237,000 800,000 Ball Corporation 42,264,000 300,000 RPM International, Inc. 5,352,000 186,802 Stepan Company 12,782,861 86,597,861 Utilities - 0.16% 50,000 Integrys Energy Group, Inc. 2,187,000 TOTAL COMMON STOCKS (cost $1,068,656,712) 1,293,545,258 SHORT-TERM INVESTMENTS - 3.04% Commercial Paper - 2.84% $3,000,000 BMW US Capital, LLC 07/01/10, 0.37% 3,000,000 2,575,000 Prudential Financial, Inc. 07/02/10, 0.30% 2,574,978 3,500,000 Volkswagen of America, Inc. 07/06/10, 0.34% 3,499,835 2,425,000 Volkswagen of America, Inc. 07/07/10, 0.38% 2,424,846 3,800,000 Covidien International Finance S.A. 07/08/10, 0.30% 3,799,778 4,880,000 CVS Corporation 07/12/2010, 0.42% 4,879,374 1,650,000 Clorox Company (The) 07/14/10, 0.37% 1,649,780 4,000,000 CVS Corporation 07/15/2010, 0.41% 3,999,362 4,000,000 SABMiller plc 07/15/10, 0.45% 3,999,300 975,000 Hitachi Capital America Corp. 07/16/10, 0.38% 974,846 2,000,000 Altria Group, Inc. 07/21/10, 0.42% 1,999,533 2,000,000 General Mills, Inc. 07/23/10, 0.33% 1,999,597 3,050,000 General Mills, Inc. 07/23/10, 0.33% 3,049,385 37,850,614 Variable Rate Security - 0.20% 2,656,422 American Family Financial Services, Inc. 07/01/2010, 0.10% 2,656,422 TOTAL SHORT-TERM INVESTMENTS (cost $40,507,036) 40,507,036 TOTAL SECURITY HOLDINGS (cost $1,109,163,748) - 100.16% 1,334,052,294 LIABILITIES, NET OF OTHER ASSETS - (0.16)% (2,119,133) TOTAL NET ASSETS $1,331,933,161 % OF NET ASSETS As of June 30, 2010, investment cost for federal tax purposes was $1,108,475,602 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $325,567,563 Unrealized depreciation (99,990,871) Net unrealized appreciation $225,576,692 Page 2 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1 - quoted prices in active markets for identical investments Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including the Funds own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2010 in valuing the Funds investments carried at value: Valuation Inputs Investments in Securities Level 1 - Common Stocks(1) $1,293,545,258 Level 2 - Commercial Paper 37,850,614 Variable Rate Security 2,656,422 Level 3 - None Total $1,334,052,294 (1) See Schedule above for further detail by industry Page 3 Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) NICHOLAS FUND, INC. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 08/03/2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 08/03/2010 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 08/03/2010
